 


110 HRES 338 IH: Encouraging increased cooperation between the United States and the European Union to strengthen the transatlantic market.
U.S. House of Representatives
2007-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 338 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2007 
Mr. Wexler (for himself, Mr. Kind, Mr. Gallegly, Mr. Lantos, Mr. Engel, Mr. English of Pennsylvania, and Mr. Issa) submitted the following resolution; which was referred to the Committee on Foreign Affairs 
 
RESOLUTION 
Encouraging increased cooperation between the United States and the European Union to strengthen the transatlantic market. 
 
 
Whereas the United States and the European Union have developed a strong partnership for cooperation around the world, based on the foundation of their economic relationship, which represents about 40 percent of the world’s commerce; 
Whereas the United States and the European Union are each other’s largest trading and investment partners, and this partnership is responsible for creating up to 14 million jobs on both sides of the Atlantic; 
Whereas since the establishment of the New Transatlantic Agenda in 1995 the United States and the European Union have each attempted numerous times at the United States-European Union Summits to remove non-tariff and regulatory barriers to trade but results have been disappointing; 
Whereas even greater economic cooperation between the United States and the European Union on efforts to reduce regulatory barriers to transatlantic trade and investment is needed to enhance the prosperity of peoples on both continents; 
Whereas these differing regulatory approaches not only slow transatlantic commerce and investment, but also force businesses to cope with different rules and procedures, creating higher transaction costs, thus weakening companies and job creation; 
Whereas the United States Congress plays a significant role in regulatory policy through both legislation and its oversight of regulatory agencies; and 
Whereas the United States Congress applauds the initiative of German Chancellor Angela Merkel to create a New Transatlantic Partnership by reducing barriers to trade: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the United States and the European Union in their commitment to launching discussions at the United States-European Union summit to be held on April 30, 2007, in Washington, DC, on improving regulatory cooperation, especially so as to encourage the development of new approaches to achieve greater economic cooperation; 
(2)calls on United States and European regulatory agencies to cooperate in efforts to reduce regulatory barriers across the Atlantic and consider how such agencies can contribute to that process; 
(3)urges the United States and the European Union to conduct a jointly-funded, cooperatively-led study of existing obstacles to creating a transatlantic market, including sector-by-sector estimates of the costs of existing barriers to trade and investment and the costs and benefits of removing the barriers; 
(4)recommends that the United States and European Union negotiators report regularly to the United States Congress and the European Parliament on their progress so that these institutions may facilitate progress in the negotiations; and 
(5)encourages the business and labor communities in both the United States and the European Union to work with the United States Congress and the European Parliament, as well as European national parliaments, to advance the agenda of reducing regulatory barriers and strengthening the transatlantic economic partnership. 
 
